

116 HR 6602 IH: Emergency Cannabis Small Business Health and Safety Act
U.S. House of Representatives
2020-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6602IN THE HOUSE OF REPRESENTATIVESApril 23, 2020Mr. Blumenauer (for himself, Mr. Perlmutter, Mr. Crow, Ms. Lee of California, Mr. DeFazio, Ms. Schakowsky, Ms. Tlaib, Mr. Young, Ms. Norton, Mr. Neguse, Ms. Haaland, Ms. DeGette, Mr. Huffman, Ms. DelBene, Ms. Porter, Ms. Jayapal, and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo provide assistance under programs relating to COVID–19 of the Small Business Administration to cannabis businesses and their service providers, and for other purposes.1.Short titleThis Act may be cited as the Emergency Cannabis Small Business Health and Safety Act.2.Eligibility for the paycheck protection programNotwithstanding any other provision of law, a business shall not be ineligible for assistance under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) on the basis that the business is a cannabis-related legitimate business or a service provider.3.Eligibility for economic injury disaster loansNotwithstanding any other provision of law, a business shall not be ineligible for assistance under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) on the basis that the business is a cannabis-related legitimate business or a service provider.4.Eligibility for economic injury disaster loans emergency grantsNotwithstanding any other provision of law, a business shall not be ineligible for emergency EIDL grants under section 1110 of the CARES Act (Public Law 116–136) on the basis that the business is a cannabis-related legitimate business or service provider.5.Rule for the small business administration and its employeesWith respect to providing a loan, emergency advance, or loan guarantee to a cannabis-related legitimate business or service provider within a State, political subdivision of a State, or Indian country that allows the cultivation, production, manufacture, sale, transportation, display, dispensing, distribution, or purchase of cannabis pursuant to a law or regulation of such State, political subdivision, or Indian Tribe that has jurisdiction over the Indian country, as applicable, the Small Business Administration and the officers, directors, and employees of the Small Business Administration, may not be held liable pursuant to any Federal law or regulation solely for providing a loan or a loan guarantee to a cannabis-related legitimate business or a service provider in carrying out the Families First Coronavirus Response Act (Public Law 116–127) or the CARES Act (Public Law 116–136).6.DefinitionsIn this Act:(1)CannabisThe term cannabis has the meaning given the term marihuana in section 102 of the Controlled Substances Act (21 U.S.C. 802).(2)Cannabis productThe term cannabis product means any article which contains cannabis, including an article which is a concentrate, an edible, a tincture, a cannabis-infused product, or a topical.(3)Cannabis-related legitimate businessThe term cannabis-related legitimate business means a manufacturer, producer, or any person that—(A)engages in any activity described in subparagraph (B) pursuant to a law established by a State or a political subdivision of a State, as determined by such State or political subdivision; and(B)participates in any business or organized activity that involves handling cannabis or cannabis products, including cultivating, producing, manufacturing, selling, transporting, displaying, dispensing, distributing, or purchasing cannabis or cannabis products.(4)Indian countryThe term Indian country has the meaning given that term in section 1151 of title 18, United States Code.(5)Indian TribeThe term Indian Tribe has the meaning given that term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a).(6)ManufacturerThe term manufacturer means a person who manufactures, compounds, converts, processes, prepares, or packages cannabis or cannabis products.(7)ProducerThe term producer means a person who plants, cultivates, harvests, or in any way facilitates the natural growth of cannabis.(8)Service providerThe term service provider—(A)means a business, organization, or other person that—(i)sells goods or services to a cannabis-related legitimate business; or(ii)provides any business services, including the sale or lease of real or any other property, legal or other licensed services, or any other ancillary service, relating to cannabis; and(B)does not include a business, organization, or other person that participates in any business or organized activity that involves handling cannabis or cannabis products, including cultivating, producing, manufacturing, selling, transporting, displaying, dispensing, distributing, or purchasing cannabis or cannabis products.(9)StateThe term State means each of the several States, the District of Columbia, Puerto Rico, and any territory or possession of the United States.